DETAILED ACTION
	1.	This action is in response to the RCE field on 7/26/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20130214025) in view of Culp et al. (US 20020087179) and Pai (US 7202653).
Regarding claim 10: Zemlok et al. disclose (i.e. figures 1-14) a surgical instrument control circuit, comprising: 
 	an electric motor (i.e. 200); 
 	an end effector (i.e. 160), comprising: 
 	an elongate channel (i.e. channel of 162, 164) configured to receive a staple cartridge (i.e. 164); 
 	a firing member (i.e. 220) configured to perform a staple firing stroke (i.e. function of 220) in response to actuation of the electric motor (i.e. 200); and 
 	a control circuit (i.e. controller for device 10), comprising: 
	a memory (i.e. ¶ 147);
 	a motor controller (i.e. 115) configured to control the actuation of the electric motor (i.e. 200); 
 	a power assembly (i.e. 400) configured to provide a source voltage (i.e. from 400); 
 	a current sensor (i.e. 430) configured to detect the current draw of the motor (i.e. 200); 
 	a motor velocity detection circuit (i.e. 239, 424) configured to monitor the speed of the electric motor (i.e. 200); and 
 	a motor velocity control circuit (i.e. 422, 500) configured to adjust the speed of the electric motor (i.e. 200) when the measured speed of the electric motor (i.e. 200) is measured outside of a reference speed range (i.e. ¶ 122-125),
 	but does not specifically disclose a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage greater than the source voltage; a voltage regulator coupled to the voltage boost convertor, wherein the voltage regulator is configured to provide an operation voltage, wherein the operational voltage is less than the set voltage; and wherein the predetermined reference speed range is provided from the memory.
	Culp et al. disclose a surgical device comprising a memory; and wherein the predetermined reference speed range is provided from the memory (i.e. ¶ 302, 304, 317, and claim 2).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the device as disclose by Culp et al. to eliminates the possibility that, as a result of human error, the control console 36 could be configured so as to result in the application of energization signals that cause the motor to be overdriven or that would allow the handpiece to draw excessive current.
Pai discloses a power converter (i.e. figure 2) comprising a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); 
 	a voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the voltage regulator (i.e. 34) is configured to provide a operation voltage (i.e. Vout2), wherein the operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the converter as disclose by Pai, because it provides high efficiency power converter.
 	Regarding claim 21: Zemlok et al. disclose (i.e. figures 1-14) a surgical instrument, comprising: 
 	an electric motor (i.e. 200); 
 	an end effector (i.e. 160), comprising: 
 	an elongate channel (i.e. channel of 162, 164) configured to receive a staple cartridge (i.e. 164); 
 	a firing member (i.e. 220) configured to perform a staple firing stroke (i.e. function of 220) in response to actuation of the electric motor (i.e. 200); and 
 	a control circuit (i.e. controller for device 10), comprising: 
 	a memory (i.e. ¶ 147);
 	a motor controller (i.e. 115) configured to control the actuation of the electric motor (i.e. 200); 
 	a power assembly (i.e. 400) configured to provide a source voltage (i.e. from 400); 
 	a current sensor (i.e. 430) configured to detect the current draw of the motor (i.e. 200); 
 	a motor velocity detection circuit (i.e. 239, 424) configured to monitor the speed of the electric motor (i.e. 200); and 
 	a motor velocity control circuit (i.e. 422, 500) configured to adjust the speed of the electric motor (i.e. 200) when the measured speed of the electric motor (i.e. 200) is measured outside of a reference speed range (i.e. ¶ 122-125),
 	but does not specifically disclose a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage to the electric motor greater than the source voltage; and wherein the predetermined reference speed range is provided from the memory.
 	Culp et al. disclose a surgical device comprising a memory; and wherein the predetermined reference speed range is provided from the memory (i.e. ¶ 302, 304, 317, and claim 2).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the device as disclose by Culp et al. to eliminates the possibility that, as a result of human error, the control console 36 could be configured so as to result in the application of energization signals that cause the motor to be overdriven or that would allow the handpiece to draw excessive current.
	Pai discloses a power converter (i.e. figure 2) comprising a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) to a load connected to Vout1 (i.e. such as a portable electronic products) greater than the source voltage (i.e. Vbat); 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the converter as disclose by Pai to have the voltage boost convertor configured to provide a set voltage to the electric motor, because it provides high efficiency power converter.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838